BIJUR, J.
On March 7th the parties executed an informal lease for a store from March 10 to April 10, 1913, with certain privileges of renewal to the tenant in case the premises were not otherwise rented. The only question involved is whether, under the t4rms of the contract, the landlord was hound to give the tenant possession; it being conceded that ordinarily he is not under such obligation. See U. M. Realty Co. v. Roth, 193 N. Y. 576, 86 N. E. 544. I find nothing in the agreement to take the case out of the rule; on the contrary, there are a number of provisions in the paper signed which indicate that the parties actually contemplated delay after March 10th in obtaining possession. Judgment reversed, and new trial ordered, with costs to appellant to abide the event.